Citation Nr: 1520579	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  10-22 364A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a respiratory disorder, to include chronic obstructive pulmonary disease (COPD) and asthma.

3.  Entitlement to an initial evaluation in excess of 10 percent for acne.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1980 to August 1982.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In May 2012, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge.

This appeal was previously before the Board in November 2012.  The Board remanded it for additional development, and it has been returned to the Board for further review.  

A review of the Veteran's Virtual VA electronic claims file reveals VA treatment records pertinent to the issues on appeal.  A review of the Veterans Benefits Management System (VBMS) paperless claims processing system reveals an April 2015 statement from the Veteran's representative.  

The issue of entitlement to service connection for an acquired psychiatric disorder, to include depression, and to include as secondary to service-connected acne, has been raised by the record in a May 2012 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for a respiratory disorder, to include COPD and asthma, and entitlement to an initial evaluation in excess of 10 percent for acne, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran's bilateral hearing loss predated his period of active service and, on the basis of all the evidence of record, underwent no increase in severity during service.


CONCLUSION OF LAW

Bilateral hearing loss predated service and was not aggravated during active service.  38 U.S.C.A. §§  1131, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§  3.303, 3.306, 3.385 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA applies to the instant claim. 

VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by a letter sent to the Veteran in September 2008.  The claim was last adjudicated in April 2013.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service personnel records, service treatment records, VA treatment records, private treatment records, and written statements of the Veteran.

The Veteran was also afforded a VA hearing with the undersigned in May 2012.  During the Board hearing, the undersigned explained the deficiencies and elicited evidence in the Veteran's case to include the type of evidence he would have to submit to cure these deficiencies.  These actions by the undersigned supplement VA's compliance with the VCAA and serve to satisfy the obligations imposed by 38 C.F.R. § 3.103(c)(2) (2014).

Pursuant to the November 2012 Board remand, the AOJ requested additional VA and private treatment records.  All records pertinent to this issue have been associated with the claims file.  The Board therefore finds there was substantial compliance with the previous remand directives.  See Dyment v. West, 13 Vet. App. 141 (1999).

In sum, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.

Relevant Laws and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be competent evidence of a current disability; competent evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  This permits service connection not only for a disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In the case of aggravation by a service-connected disability, a veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Id.; see also 38 C.F.R. § 3.310(b).  

Where a disability is noted upon entry into service or otherwise found to have predated service, the burden falls on the appellant to establish aggravation under 38 U.S.C.A. § 1153.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If evidence is presented which establishes that the pre-service disability underwent an increase in severity during service, clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation.  38 C.F.R. § 3.306(b).  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of those frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Analysis

The Veteran seeks service connection for bilateral hearing loss which he claims was aggravated as a result of unprotected exposure to aircraft noise during his active duty service.  During his Board hearing, the Veteran testified that he first noticed his hearing loss approximately five years after the end of his active service.  He also testified that, on one occasion during his service, he bled from the ears for unknown reasons and sought treatment; the Veteran's service treatment records contain no mention of any such treatment.  

As a preliminary matter, the Board notes that the presumption of sound condition is not for application in this case.  Generally, a veteran will be legally presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior to service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304 (2014).  Here, the Veteran's service treatment records show that high frequency hearing loss in his right ear was diagnosed during his May 1979 entrance examination.  The results of that examination are as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT EAR
0
10
10
40
50
LEFT EAR
5
10
25
50
45

This indicates a bilateral hearing loss disability that existed prior to entrance into service.  

With respect to the question of aggravation during active duty, the Board notes that the Veteran's hearing was reevaluated during his July 1982 separation examination.  The results of that examination are as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT EAR
10
15
15
45
45
LEFT EAR
5
10
25
55
55
 
At first blush, this would seem to show slight worsening over the course of the Veteran's active duty service.  

Post service, the earliest medical evidence of record is a February 2009 VA examination which is dated more than twenty-five years after the Veteran's separation from service.  While this audiological examination does reflect a demonstrable increase in some of the Veteran's pure tone thresholds, there is no indication as to the etiology of this increase.  A subsequent audiogram shows continuing decline in the Veteran's hearing. 

Crucially, on the issue of aggravation, the February 2009 VA examiner reviewed the Veteran's entrance and separation examinations and opined that the appellant's preexisting hearing loss was not permanently aggravated by noise exposure during his active duty service.  The examiner's rationale for this opinion is that the pure tone thresholds on both audiograms were within 10 decibels of each other, which is within the margin of error for audiological examinations.  

In view of the foregoing evidence of record pertaining to the manifestations of the Veteran's hearing loss prior to, during, and subsequent to service, the Board concludes that the evidence of record does not show that the underlying disorder increased in severity during active service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Under these circumstances, the Board finds that the presumption of aggravation is not for application and aggravation may not be conceded.  38 C.F.R. § 3.306(b).  

The Board notes that laypeople are competent to report on matters observed or within their personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, laypeople without the appropriate medical training and expertise are not competent to render a probative (i.e., persuasive) opinion on a medical matter and determining whether the underlying pathology of the Veteran's hearing loss was aggravated for VA purposes falls outside the realm of common knowledge of a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Hence, the appellant's assertions have no probative value in this regard.

In light of the evidence of record discussed above, the competent medical evidence weighs against a finding that the Veteran's preexisting bilateral hearing loss was aggravated by any in-service injury or event.  Because the preponderance of the evidence is against the claim, there is currently an insufficient basis to allow for a grant of service connection for bilateral hearing loss.  

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.  


REMAND

In its November 2012 remand, the Board noted the Veteran's contention that he had received treatment from a private medical facility, St. Joseph's Hospital.  The Board noted that the record did not contain those records and specifically instructed the AOJ that it must seek the Veteran's authorization to obtain any records of private treatment at St. Joseph's.  Based on the Veteran's representation that he had only received treatment at St. Joseph's in March 2010, the AOJ only sought and obtained records from that period.  In an April 2013 telephone call, the Veteran indicated that he also received treatment at St. Joseph's for an asthma attack in 2003-2005.  Five days later, the AOJ issued a supplemental statement of the case and subsequently returned the claims file to the Board instead of seeking authorization from the Veteran to obtain those additional records from St. Joseph's.  Because the Board errs as a matter of law when it fails to ensure compliance with its remand orders, a second remand is necessary.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In addition, the Veteran was most recently afforded a VA skin examination in February 2009.  The examiner found deep acne covering less than 40 percent of the Veteran's face and neck.  During the May 2012 hearing, the Veteran reported that, during flare-ups, his acne covers his entire face.  In a November 2012 statement, the Veteran asserted that his acne was worsening.  If the Veteran alleges worsening since the last examination, the claim must be remanded for a new examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain copies of all pertinent, outstanding records from the Bay Pines VA Healthcare System, the James A. Haley Veterans' Hospital, the North Florida/South Georgia Veterans Health System, and their associated clinics.

2.  After obtaining any necessary authorization, attempt to obtain the Veteran's treatment reports from St. Joseph's Hospital between 2003 and 2005.  As set forth in 38 U.S.C.A. § 5103A(b)(3) and 38 C.F.R. § 3.159(c)(2), the AOJ should continue efforts to locate all identified records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  Thereafter, a formal written unavailability memorandum must be added to the claims file, and the appellant must be so notified and provided with an opportunity to respond.  

3.  The Veteran should be scheduled for an appropriate VA examination to determine the current severity of his service-connected acne.  The entire claims file, including Virtual VA and VBMS records, must be provided to the examiner and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All indicated tests should be accomplished, and all clinical findings reported in detail.  

The examiner should render specific findings as to the nature and extent of the Veteran's symptoms, including their likely nature and extent during flare-ups.

4.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications must be associated with the claims folder.  The Veteran is hereby advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claims.  38 C.F.R. § 3.655 (2014).  If the Veteran fails to report for any scheduled examination, the AOJ must obtain and associate with the claims file copies of any notices of the date and time of the examination sent to him by the pertinent VA medical facility.

5.  The AOJ should review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  

6.  After undertaking any other appropriate development, the AOJ shall readjudicate the issues on appeal.  If the AOJ does not fully grant any benefit sought, the AOJ should furnish the Veteran and his representative with a supplemental statement of the case and afford him an opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


